                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION


CHRISTY WILLIS                                                                         PLAINTIFF

VS.                                                      CAUSE NO. 1:19-CV-00036-GHD-DAS

SEMINOLE FURNITURE, LLC;
ALLEN WHITE FURNITURE MFG., INC.;
and RICKY STROUPE                                                                   DEFENDANTS


                                                ORDER

        By order dated October 8, 2019, this Court allowed the withdrawal of Seminole Furniture,

LLC’s attorneys, Stephen A. Brandon and William Lawrence Deas. Seminole Furniture has since

been silent as to its intent to proceed in this case.

        It is a well-settled rule of law that a corporate entity cannot appear in federal court unless

represented by a licensed attorney. See, e.g., Rowland v. California Men’s Colony, 506 U.S. 194,

201-02 (1993) (“the lower courts have uniformly held that 28 U.S.C. § 1654 . . . does not allow

corporations, partnerships, or associations to appear in federal court otherwise than by licensed

counsel”); Southwest Express Co. v. ICC, 670 F.2d 53, 55 (5th Cir. 1982). Although 28 U.S.C. §

1654 authorizes individuals to appear in federal court pro se, the statute is silent regarding

corporate entities. See id. The lack of authorization in § 1654 has been interpreted as barring

corporations and other such entities from appearing in federal court without an attorney. Id.

        Because Seminole Furniture, LLC is a corporate body, it may not appear in this action

without counsel. Accordingly, Seminole Furniture, LLC shall, within thirty days of this order,

retain substitute counsel, who shall file a formal notice of appearance within that allotted time.

Failure to comply with this order will result in a recommendation of sanctions, which may include
the striking of Seminole Furniture, LLC’s answer and defenses to this lawsuit.

       Seminole Furniture, LLC may not appear further in this case until it has retained counsel.

       SO ORDERED, this the 3rd day of December, 2019.




                                                 /s/ David A. Sanders
                                            UNITED STATES MAGISTRATE JUDGE
